Citation Nr: 0501891	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to the 
service-connected iliotibial band tendonitis and greater 
trochanteric bursitis of the right hip.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to the 
service-connected iliotibial band tendonitis and greater 
trochanteric bursitis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had reported active service from July 1991 to 
January 1992.  The veteran also served in the Army Reserves.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In September 2003, a videoconference hearing was held before 
the undersigned Veterans Law Judge.    

In April 2004, the matter was remanded to the RO.  It is now 
again before the Board for disposition.  

The issue of entitlement to service connection for 
degenerative joint disease of the lumbar spine, to include as 
secondary to the service-connected iliotibial band tendonitis 
and greater trochanteric bursitis of the right hip, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have a right knee condition that was 
either present in service, manifested within one year of 
separation from service, or otherwise related to service; nor 
was it caused or aggravated by the service-connected 
iliotibial band tendonitis and greater trochanteric bursitis 
of the right hip.


CONCLUSION OF LAW

A right knee condition was not incurred in or aggravated in 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, a December 
2001 RO letter to veteran informed the veteran of the 
evidence necessary in order to warrant service connection on 
a direct basis.  An April 2004 RO letter to the veteran 
informed him of the evidence necessary in order to warrant 
service connection on a secondary basis.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The December 2001 letter informed the veteran that VA would 
make reasonable efforts to help him get such things as 
medical records, employment records, or records from other 
federal agencies.  Additionally, the April 2004 letter 
informed the veteran that VA was responsible for obtaining 
relevant records from any federal agency, to include records 
from the military, VA hospitals, or from the Social Security 
Administration.  The letter further informed him that VA must 
make reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local government.  

In addition, the March 2003 statement of the case (SOC) and 
July 2004 supplemental statement of the case (SSOC), 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
The veteran has not referenced any other records that have 
not been obtained and considered in conjunction with the 
veteran's claim on appeal.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the March 2003 SOC 
and July 2004 SSOC included the language of 38 C.F.R. 
§ 3.159(b)(1).  The December 2001 and April 2004 VCAA 
notices, combined with the March 2003 SOC and July 2004 
supplemental statement of the case, clearly complies with the 
section 5103 content requirements, to include 38 C.F.R. § 
3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
nonservice-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The June 2002 RO decision denied service connection for 
degenerative joint disease of the right knee on a direct 
basis.  The Board notes that by rating decision dated in 
February 2003, the RO granted the veteran's claim of 
entitlement to service connection for iliotibial band 
tendonitis and greater trochanteric bursitis of the right 
hip.  In the VA Form 646, dated in April 2003, the veteran's 
representative listed the issue of entitlement to service 
connection for degenerative joint disease of the right knee 
as secondary to the service-connected iliotibial band 
tendonitis and greater trochanteric bursitis of the right 
hip.  The issue was addressed as such in the July 2004 SSOC.  

Neither the veteran's service medical records nor his reserve 
records list a diagnosis of a right knee condition, to 
include degenerative joint disease.  However, records do 
reveal that the veteran fell off a truck in May1996 and 
experienced pain in the right leg from the hip down to the 
ankle.  He was on active duty form training at the time.  In 
a sworn statement, dated in May 1999, the veteran reported 
that he experienced pain in his right leg "when standing for 
any periods of time" and indicated that his right knee hurt 
when sitting.  In a Medical Evaluation Board Proceedings 
report, dated February 19, 1999, the diagnosis was iliotibial 
band tendonitis with probable piriformis syndrome by history, 
with a date of origin in May 1996.  No right knee diagnosis 
was rendered.  

An April 2001 Ochsner Clinic report by Dr. William J. Hubbard 
stated that the veteran had right knee pain.  It was stated 
that the veteran complained of swelling, popping, and giving 
away, but had no true complaints of true locking.  Dr. 
Hubbard stated that the veteran had been symptomatic for the 
past month.  X-rays of the right knee were reported to be 
normal.  Physical examination showed tenderness more 
localized in the medial joint line anteriorly.  Anterior and 
posterior drawer tests were negative.  Lachman's test was 
negative, as was the pivot shift test.  There was no effusion 
or motor-sensory deficits.  The assessment was right knee 
degenerative joint disease.  

A November 2002 VA joints examination report stated that the 
veteran had no pain in his hip, but noted that the veteran 
complained of pain radiating down to his right knee and 
across his low back.  The examiner stated that he had no knee 
pain as such, other than that radiating from the right hip 
area.  It was noted that "one knee pops every now and 
then."  Upon physical examination, the veteran had a normal 
gait and there were no deformities about the right hip, in 
the femur, or the knee.  There were no deformities of the 
lower extremities.  No right knee diagnosis was rendered.  

A November 2002 report of X-rays listed an impression of mild 
degenerative joint disease of the right knee.  

A May 6, 2004 VA spine examination report noted that the 
veteran reported some discomfort in the right trochanteric 
area down to the lateral aspect of the right thigh and the 
lateral aspects of right knee.  Prolonged sitting or driving 
was noted to give him tightness on the lateral aspect of the 
hip, lateral aspect of the thigh, and lateral aspect of the 
knee.  Upon physical examination, the veteran had a normal 
posture and gait.  His knee was stable.  The patella was 
stable and there was no swelling.  There was marked edema in 
both lower extremities but no fluid in the right knee.  He 
had some crepitance in the right knee, but had no tenderness 
in the lateral aspect of the knee where he complains of the 
discomfort when sitting or driving for a long period of time.  
Range of motion of the knee was normal, with flexion from 
zero to 140 degrees actively, passively, repetitively, and 
against resistance.  He had a negative McMurray sign and 
negative drawer sign.  The examiner stated that the joint 
disease noted in the knee was in the medial aspect of the 
knee.  It was noted 


that he complained of discomfort in the lateral aspect of the 
knee, which the examiner suspected was related to tension and 
irritation of the lateral thigh muscles.  The examiner stated 
that he felt that the veteran had moderate trochanteric 
bursitis of the right hip and that the pain that radiated 
down into the lateral aspect of the knee was from that.  The 
examiner further indicated that he felt that the bursitis of 
the right hip, the spinal stenosis, and the minimal medial 
degenerative joint disease of the right knee were aging 
changes rather than post-traumatic, secondary to a fall.  
Finally, the examiner stated that the edema of the lower 
extremities appeared to be of a vascular or a cardiac nature.  

In a May 6, 2004 addendum, the examiner stated that it was 
unlikely that the veteran's right knee condition was caused 
or related to his military service.  Additionally, the 
examiner indicated that it was unlikely that the right knee 
condition was aggravated by the veteran's service-connected 
right hip disability.  The examiner stated that the veteran 
had no tenderness in the lateral aspect of the right knee and 
that he felt that the complaints that the veteran had in the 
right knee were really radiation of pain from the 
trochanteric area.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims that he suffers from a right knee condition as a 
result of his active service, or secondary to the service-
connected disability of iliotibial band tendonitis and 
greater trochanteric bursitis of the right hip.  In the 
addendum to the May 6, 2004 VA examination report, the 
examiner stated that it was unlikely that the veteran's right 
knee condition was caused or related to his military service, 
and, in addition, indicated that it was unlikely that the 
right knee condition was aggravated by the veteran's service-
connected right hip disability.  It is noted in the May 2004 
examination report that the claims folder was available.  
There is no countervailing medical opinion of record.  
Therefore, the veteran's claim must be denied.                

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show 


some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence shows neither that the veteran is suffering 
from a right knee condition as a result of his service, nor 
that such a condition was caused or aggravated by his 
service-connected iliotibial band tendonitis and greater 
trochanteric bursitis of the right hip.

The Board has considered the veteran's oral and written 
statements submitted in support of his argument that he 
suffers from a right knee condition as a result of his 
service or, alternatively, as secondary to the service-
connected disability of iliotibial band tendonitis and 
greater trochanteric bursitis of the right hip that should be 
service-connected.  His statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed condition and his service, or his 
service-connected disability.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

  
ORDER

Service connection for degenerative joint disease of the 
right knee is denied.   




REMAND

As part of the April 2004 Board remand, a VA examination was 
directed which, in part, addressed the relationship of 
degenerative joint disease of the lumbar spine to the service 
connected disability of iliotibial band tendonitis and 
greater trochanteric bursitis of the right hip.  The examiner 
in the May 6, 2004 VA spine examination stated in the report 
that it was "aging changes of the lumbar spine" and 
indicated that there was nothing that suggested that the May 
1996 fall caused any significant problems with the lumbar 
spine.  The examiner further stated that the changes seen 
were those of stenosis, which he described as a deterioration 
rather than a significantly post-traumatic situation.  The 
examiner later reiterated that the spinal stenosis was the 
result of aging changes rather than post-traumatic, secondary 
to a fall.  In the addendum, the examiner stated that it was 
unlikely that the veteran's back condition or right knee 
condition were related to the veteran's military service.  
However, the examiner only addressed the question of whether 
the veteran's right knee condition was either caused or 
aggravated by the service-connected iliotibial band 
tendonitis and greater trochanteric bursitis of the right 
hip.  The examiner did not discuss the question of whether 
the veteran's back condition was either caused or aggravated 
by the service-connected iliotibial band tendonitis and 
greater trochanteric bursitis of the right hip.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, the Board's instructions in its April 2004 
remand were not fully carried out.        

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should arrange to have the 
claims folder given to the doctor who 
conducted the examination in May 2004 and 
ask him to provide an opinion as whether 
it is at least as likely as not (50 
percent probability or more) that any 
current low back condition was (a) caused 
by his service-connected right hip 
disability and, if not directly caused, 
(b) aggravated by the service-connected 
right hip disability.  If the physician 
is not available, arrangements should be 
made to schedule the veteran for a VA 
examination in order to determine the 
nature of any current low back disability 
and to provide opinions as requested 
above.  All indicated tests and x-ray 
examinations should be conducted.  The 
examiner should render opinions as to 
whether The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

2.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


